DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1-10 are pending and rejected.


Specification
The use of the trademarks/tradenames on at least pages 4 and 8, including, among others, “YouTube” and “Instagram” has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claim 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the term “product/service” in lines 4, 5 and 15 of the claim.  It is unclear as to whether “product/service" should be interpreted as “product and service” or “product or service.”  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, “product/service" is interpreted as "product or service" as this appears to be Applicant's intent.

Claim 1 recites the term “selecting/deselecting” in the last line of the claim.  It is unclear as to whether “selecting/deselecting” should be interpreted as “selecting and deselecting” or “selecting or deselecting.” As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, “selecting/deselecting” is interpreted as “selecting or deselecting” as this appears to be Applicant's intent.

Claim 10 recites the term “connection(s)”.  It is unclear as to whether “connection(s)" should be interpreted as “connection” or “connections.”  As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, “connection(s)" is interpreted as "a connection" as this appears to be Applicant's intent.

	Claims 2-9 are similarly rejected based on their dependence upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-10 are directed to a method, which is a process.  Therefore, claims 1-10 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations which recite the abstract idea of recommending products by displaying images, including the following steps:
storing information and content related to product/service offerings, including user records, user generated content, and product/service records; 
at a first time establishing a first connection via an influencer portal, the first user being an influencer-type user; 
associating a first user record with the first user and storing the first user record; 
transmitting for display a user interface adapted to enable the first user to input information related to a "first look"; 
receiving a first set of content related to the first look, the first set of content being created by the first user and including a first product/service associated with a product/service record; and 
assigning a unique identifier to the first look, storing the unique identifier and the first set of content and associating the first look and the first set of content with the first user record; 
at a second time establishing a second connection, the second user being a consumer-type user; and 
transmitting for display a plurality of images associated with a plurality of looks including the first look and a set of user selectable elements for selecting/deselecting presented images and associated looks.
The recited limitations above set forth the process for recommending products by displaying images. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a server, a database, a first remote device, a second remote device, a user interface.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.  The additional elements of transmitting a user interface, storing and associating information and selecting or deselecting presented images add insignificant extra-solution activity to the judicial exception.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).


Step 2B:
Claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system (i.e. server, memory, processor) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements of transmitting a user interface, storing and associating information and selecting or deselecting presented images recite well-understood, routine, and conventional activity (See MPEP 2106.05(d)).  
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-10 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for recommending products by displaying images. Thus, each of claims 2-10 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Dependent claims 2-10 also do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Systrom et al. (U.S. Pre-Grant Publication No. 2014/0278998) (“Systrom”).

Regarding claim 1, Systrom teaches a method for facilitating content generation and consumer engagement related to sale of goods or services in a system comprising a central server and connected database in electrical communication with a plurality of remote user-operated devices (Fig. 9; para [0022], computer system can be a cloud-based computer (e.g., Amazon EC2), a mainframe computer system, a grid-computer system, or any other suitable computer system), the method comprising:
storing on a database information and content related to product/service offerings, including user records, user generated content, and product/service records (Fig. 10; para [0032], database of template images of a product; para [0033], database of images; para [0038], database of preferred merchants; para [0062], database of participating retailers; para [0118], one or more computing devices storing user profiles associated with users and/or other objects as well as connections between users and other users and/or objects); 
at a first time establishing a first connection between a central server and a first remote device via an influencer portal, the first remote device being associated with a first user, the first user being an influencer-type user (Figs. 1, 9; para [0117], a social networking system 704, a client device 708; para [0120], client device 708 is a computing device capable of receiving user input as well as transmitting and/or receiving data via the network); 
associating a first user record with the first user and storing the first user record on the database (Figs. 9, 10; para [0118], social networking system 704, further described below in conjunction with FIG. 10, includes one or more computing devices storing user profiles associated with users and/or other objects as well as connections between users and other users and/or objects); 
transmitting for display at the first remote device a user interface adapted to enable the first user to input information related to a "first look" (Fig. 1; para [0022], a user can access the user interface to upload and tag a photo); 
receiving from the first remote device a first set of content related to the first look, the first set of content being created by the first user and including a first product/service associated with a product/service record stored in the database(Fig. 1; para [0020], once the image is uploaded to a social feed within the social networking system, the user, any other user, the brand, the merchant, etc. can add tags to the image, such as to specific regions of the image, wherein each tag can define a link to a product page, brand page, storefront, etc. through which another user can learn about a brand, purchase a product, etc.); and 
assigning a unique identifier to the first look, storing the unique identifier and the first set of content in the database and associating the first look and the first set of content with the first user record (Fig. 10; para [0118], social networking system 704, further described below in conjunction with FIG. 10, includes one or more computing devices storing user profiles associated with users and/or other objects as well as connections between users and other users and/or objects); 
at a second time establishing a second connection between the central server and a second remote device, the second remote device being associated with a second user, the second user being a consumer-type user (Figs. 1, 9; para [0117], a social networking system 704, a client device 708; para [0120], client device 708 is a computing device capable of receiving user input as well as transmitting and/or receiving data via the network); and 
transmitting for display at the second remote device via a user interface a plurality of images associated with a plurality of looks including the first look and a set of user selectable elements for selecting/deselecting presented images and associated looks (Fig. 1; para [0016], in response to interaction with the image in the social feed by a second user, directing the second user to brand content specified by the particular brand; para [0057], Upon selection of the image by a user, Block S160A can link or direct the user to an intermediate page, splash page, menu, or other interface or page as specified by the brand.).

Regarding claim 2, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising receiving a request from the second user via the user interface for a more complete presentation of a set of content associated with an image selected from the plurality of images (Fig. 1; para [0016], in response to interaction with the image in the social feed by a second user, directing the second user to brand content specified by the particular brand; para [0057], Upon selection of the image by a user, Block S160A can link or direct the user to an intermediate page, splash page, menu, or other interface or page as specified by the brand.).

Regarding claim 3, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising associating a second user record with the second user and storing the second user record on the database (Fig. 10; para [0118], social networking system 704, further described below in conjunction with FIG. 10, includes one or more computing devices storing user profiles associated with users and/or other objects as well as connections between users and other users and/or objects).

Regarding claim 4, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising:
receiving signals associated with user inputs entered by the second user (para [0088], Block S280A can determine that the second user is interested in custom motorcycle wheels based on search strings entered by the second user); and 
presenting a reduced set of selected images in response to the received signal (para [0089], Block S280A can therefore display to a user a particular visual cue that corresponds to a product or brand that is of particular interest or need to the user, thereby targeting advertisement of a particular brand or product or a subset of brands and/or products represented in the image and most likely to effect the user to make a purchase.).

Regarding claim 5, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising:
receiving a signal representing an image selected from the plurality of images (para [0064], Block S150 rewards the user in response to selection of his tagged image or a tag therein by another user (e.g., the input from the second user). ); and 
updating a record associated with the selected image in the database (para [0064], Block S150 functions to reward users for supplying content (tags and images) that result in click-throughs by other users, wherein counting click-throughs reads on updating records associated with the selected image).

Regarding claim 6, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising transmitting to the second remote device a set of product information, the set of product information being related to a product linked to an image selected from the plurality of images (para [0018], other users can access brand or product information directly through the image shown in a social (image-based) feed; para [0111], Block S370 functions to communicate additional product information, through product-related images, to the user substantially in real time; para [0112], Block S370 can similarly communicate additional product information, such as a product description, where the product was made, product materials, a brand description, a brand mission statement, information or locations of local merchants that carry the product)).

Regarding claim 7, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising transmitting to the second remote device the first set of content in response to the second user selecting an image associated with the first look (para [0016], in response to interaction with the image in the social feed by a second user, directing the second user to brand content specified by the particular brand).

Regarding claim 8, Systrom teaches the above method of claim 7.  Systrom also teaches further comprising transmitting to the second remote device product information including links or other user interface elements to facilitate purchase of a presented and selected product associated with the first look (para [0017], in response to interaction with the image in the social feed by a second user, directing the second user to an electronic storefront through which to purchase the product).

Regarding claim 9, Systrom teaches the above method of claim 8.  Systrom also teaches her comprising facilitating a transaction related to the sale of a selected product by the second user and record a credit to the first user related to the selection of the image associated with the first look (para [0064], Block S150 can reward the user once a threshold number of views or click-throughs is reached. However, Block S150 can reward a user based on any other action or according to any other schema.; para [0065], Block S150 can reward the user with a monetary reward or promoted distribution of the image within the social networking system.).

Regarding claim 10, Systrom teaches the above method of claim 1.  Systrom also teaches further comprising a communications interface for establishing connection(s) with one or more third-party platform or services, including at least one of: an influencer metric and payment processor; a user commentary interface; social media services (e.g., Instagram); and content delivery services (e.g., YouTube) (para [0018], first method S100 enables users to upload images to a social feed within a social networking system (e.g., Instagram, Facebook) and to incorporate links to brands or products within the image such that other users can access brand or product information directly through the image shown in a social (image-based) feed.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684